Citation Nr: 1411450	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  06-37 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a head injury.

2. Entitlement to service connection for residuals of a head injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.H.



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to June 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2004 and September 2006 rating decisions of the Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned at a March 2013 hearing at the RO.  A transcript is in the  file. 

The service connection issue  is remanded to the RO via the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  In a September 2002 decision, the Board declined to reopen the claim for service connection for residuals of a head injury.  

2.  Evidence since September 2002  raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The Board's September 2002 decision is final; however, new and material evidence since has been submitted to reopen this claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the granting of the benefit, any further development or notification action under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

Since the September 2002 Board decision, the Veteran has added more details regarding his head injury (in January and March 2010 posttraumatic stress disorder (PTSD) stressors reports and March 2013 hearing testimony).  In particular, at his hearing he states that the military police (MP) were involved in this incident in which he received facial injuries.  Besides the more detailed accounts, he has indicated that he received Department of Veterans Affairs (VA), treatment for his residual headaches in 1976 and 1978 at a VA facility in Dallas, Texas.  This would bolster any arguments regarding continuing symptoms.  These statements by the Veteran are new as they were not before the Board in September 2002.  His testimony is material in that it raises the possibility that the Veteran's currently diagnosed migraine headaches are related to military service.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Therefore, the Board finds that the Veteran's testimony is new and material to his claim.  Specifically, the Board finds that such new evidence warrants additional development in order to determine if the Veteran's claim residual migraine headaches are etiologically related to his military service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  As such, in this context, the Veteran's claim of entitlement to service connection for residuals of a facial injury is reopened. 


ORDER

The claim for service connection for residuals of a head injury is reopened.


REMAND

The case is REMANDED for the following action:

1.  The RO should attempt to obtain any military police reports that may have been generated from his alleged 1971 (or 1972) altercation with fellow service members (as outlined in, written statements to include the January and March 2010 PTSD stressors reports and his March 2013 hearing testimony).  

2.  Provide the Veteran an opportunity to identify any additional healthcare provider who has treated him for his claimed disability.  He should clarify the dates of treatment in 1976 and 1978 from the Dallas VA Medical Center (VAMC).  After securing any necessary authorization from him, by way of completion and submission of VA Form 21-4142, obtain all identified treatment records that are not already in the claims file.  He also must be appropriately notified if unable to obtain any identified records. 

3.  If additional 1976 and 1978 VA treatment records and/or military police reports from 1971 and 1972 are found, return the claims file to the VA examiner that performed the July 2012 compensation evaluation of the Veteran.  If still available, ask that the examiner to submit an addendum statement concerning the likelihood (very likely, as likely as not, or unlikely) the headaches were incurred in the Veteran's active military service.

4.  Thereafter, the RO should readjudicate the issue in appellate status.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


